Citation Nr: 0207482	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
thoracic spine.

2.  Entitlement to a disability evaluation in excess of 30 
percent for exercise induced bronchospasm with restrictive 
component prior to November 27, 2000.

3.  Entitlement to a disability evaluation in excess of 60 
percent for exercise induced bronchospasm with restrictive 
component beginning November 27, 2000.

4.  Entitlement to an increased (compensable) initial 
evaluation for a chorioretinal scar, left eye.

(The issue of entitlement to service connection for 
hemorrhoids and an anal fissure will be the topic of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from 
January 1986 to March 1981; he was a member of the South 
Carolina Air National Guard from April 1988 to October 1990.  
He subsequently had active service in the Army from September 
1992 to May 1994, when he received a medical discharge due to 
exercise induced bronchospasm with restrictive component.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
Board notes that the appellant is a state claims examiner for 
the State of South Carolina and that his office is located at 
the RO in Columbia, South Carolina.  Therefore, his claims 
file has been classified as a locked file case and was sent 
to the St. Petersburg RO for rating actions.

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the asthma disability 
from 30 to 60 percent, effective from November 27, 2000.  
However, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In addition, the appellant appealed the 
initial zero percent rating that was assigned to the left eye 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  Thus, the issues are as set out on the 
title page.

The Board is undertaking additional development on the issue 
of entitlement to service connection for hemorrhoids and an 
anal fissure, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The appellant does not currently have any thoracic 
scoliosis that is related to his active military service.  

3.  Prior to November 2000, the appellant's service-connected 
respiratory disability was manifested by FEV-1 levels of 
greater than 55 percent of predicted and by FEV-1/FVC ratios 
greater than 55 percent of predicted.

4.  Prior to November 2000, the appellant's service-connected 
respiratory disability did not require monthly physician 
visits for required care of exacerbations, nor have 
intermittent courses of systemic corticosteroids.

5.  After November 2000, the appellant's service-connected 
respiratory disability was manifested by FEV-1 levels greater 
than 40 percent, but less than 55 percent of predicted and by 
FEV-1/FVC ratios greater than 55 percent of predicted.

6.  More than one attack per week with episodes of 
respiratory failure has not been clinically demonstrated 
since November 2000, nor has the required daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.

7.  The appellant's left eye disability consists of areas of 
pigmented lattice degeneration in the peripheral retina with 
associated retinal hole.

8.  The left eye lattice degeneration with associated retinal 
hole has not been shown to be centrally located, nor has it 
been shown to result in any irregular, duplicated, enlarged 
or diminished images.

9.  The appellant's bilateral corrected distant visual acuity 
is 20/25; his bilateral corrected near distance acuity is 
20/20.

10.  The appellant's respiratory and left eye disabilities 
are not so unusual as to render application of the regular 
schedular provisions impractical.


CONCLUSIONS OF LAW

1.  Scoliosis of the thoracic spine was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
and 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a))

2.  The criteria for an evaluation in excess of 30 percent 
for exercise induced bronchospasm with restrictive component 
were not met prior to November 27, 2000, on either a 
schedular or an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6602 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  

3.  The criteria for an evaluation in excess of 60 percent 
for exercise induced bronchospasm with restrictive component 
have not been met since November 27, 2000, on either a 
schedular or an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6602 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).

4.  The criteria for a compensable evaluation for a 
chorioretinal scar of the left eye have not been met on 
either a schedular or an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.22, 4.75, 4.78, 
4.79, 4.84a, Diagnostic Codes 6011, 6079 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that service connection is not warranted for scoliosis 
of the thoracic spine.  The Board also finds that the 
criteria for an evaluation in excess of 30 percent for 
exercise induced bronchospasm with restrictive component were 
not been met prior to November 27, 2000, and that the 
criteria for an evaluation in excess of 60 percent were not 
met thereafter.  The Board further finds that that the 
criteria for an initial compensable evaluation for the left 
eye scar have not been met.

I.  Service connection claim.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection must be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).

In October 1998, the appellant testified during a personal 
hearing at the RO that he did not have any back problems 
prior to service and that he started to have back trouble 
when he was in the Army in 1993.  See RO Hearing Transcript 
pp. 2-3.  He stated that his back would hurt when he had 
problems breathing, but that the medical treatment focused on 
his asthma, not his back pain.  See RO Hearing Transcript pp. 
3-5.  The appellant further testified that he did not mention 
his back problem during his Medical Evaluation Board 
proceedings or during his separation examination and that x-
rays taken of his back during active duty were normal.  See 
RO Hearing Transcript pp. 5-6.

Review of the service medical records reveals that the 
appellant underwent medical examination in July 1991.  The 
clinical evaluation of his spine was normal.  He was found to 
be medically qualified for Airborne/Ranger training.  The 
report of the March 1994 Medical Evaluation Board proceedings 
does not include any mention of, or clinical findings 
relating to, any back pain, injury or condition.  The 
associated January 1994 medical examination report does not 
include any mention of, or clinical findings relating to, any 
back pain, injury or condition.  The report of the chest x-
ray taken in conjunction with that examination states that 
the bony structures of the chest were normal.

The appellant submitted a VA Form 21-526 in May 1994; he made 
no mention of any back condition.  He underwent a VA medical 
examination in February 1996.  The only medical problems he 
reported in response to the examiner's inquiries were asthma 
and gynecomastia.  In August 1997, the appellant sought 
service connection for tuberculosis; he did not mention any 
back problem.  The first mention by the appellant of a back 
problem occurred in April 1998, shortly after a VA chest x-
ray taken that same month revealed mild scoliosis in the 
thoracic spine with concavity to the left.  However, none of 
the post-service VA treatment records contains a clinical 
diagnosis of thoracic scoliosis.  The only clinical record 
showing any complaint of back pain is dated in September 
1998, and it states that the appellant complained of "back 
pain thoracic which usually goes along with asthma."  There 
is no evidence of record that shows any treatment for 
thoracic scoliosis, nor is there any competent medical 
opinion of record linking the April 1998 radiographic finding 
of mild thoracic scoliosis to service.  Furthermore, there is 
no evidence that a clinical diagnosis of thoracic scoliosis 
has been rendered.

The appellant contends that he suffered from thoracic 
scoliosis while in-service, that he now suffers from a 
disability of thoracic scoliosis and that the back pain he 
had in service was due to thoracic scoliosis.  However, where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The same is true of the 
appellant's representative.

While there exists a radiographic finding of thoracic 
scoliosis, there is no objective clinical medical evidence of 
record to establish that the appellant actually does 
currently suffer from a disability due to thoracic scoliosis.  
In addition, there was no diagnosis of any thoracic spine 
condition in the appellant's service medical records, nor was 
there any mention of a complaint of, diagnosis of, or 
treatment for, any back condition, including thoracic 
scoliosis.  The appellant has presented no evidence that any 
disability due to thoracic scoliosis is now clinically 
present; the Board notes that the report of a VA medical 
examination conducted in March 2001 states that the examiner 
found no signs of kyphoscoliosis.  No treatment for thoracic 
scoliosis has been demonstrated in the clinical evidence of 
record.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that no thoracic 
scoliosis has been clinically demonstrated to be currently 
present and etiologically related to service.  The appellant 
has not provided any medical evidence, except the statement 
of his opinions contained in his testimony and his written 
statements, to establish that he suffers from any thoracic 
scoliosis that is etiologically related to service and his 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no objective medical evidence that 
indicates that the appellant currently suffers from any 
thoracic scoliosis that is etiologically related to service, 
and such would be required to make the claim plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
(Citation omitted.)  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, the 
appellant's claim for service connection for scoliosis of the 
thoracic spine must be denied.

II.  Schedular ratings.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the levels of 
respiratory and eye disability includes the reports of the VA 
pulmonary function testing conducted in April and October of 
1998, and May 2001; the report of the VA pulmonary 
examination conducted in March 2001; the report of the VA eye 
examination dated in December 1999; VA outpatient treatment 
reports dated between 1997 and 1998; in hearing testimony 
from the appellant; and in various written statements 
submitted by the appellant and his representative.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

A.  Respiratory claim.

The appellant's exercise induced bronchospasm with 
restrictive component is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602, as for bronchial asthma.  A 30 percent 
evaluation was assigned until November 27, 2000, when a 60 
percent evaluation was assigned.

The appellant testified at his October 1999 hearing at the RO 
that he had difficulty doing anything that took more than a 
few minutes of work because of his asthma.  See RO Hearing 
Transcript p. 2.  He stated that he would start wheezing and 
gasping for air during an attack and that climbing stairs, 
walking briskly and walking up an incline would induce an 
attack.  He further stated that he was most recently treated 
two months prior to the hearing and that he used Proventil 
and Azmacort.  See RO Hearing Transcript pp. 3-4.

Under Diagnostic Code 6602, bronchial asthma, a 30 percent 
rating is warranted when the FEV-1 value is 56 to 70 percent 
of the predicted value or when the ratio of FEV-1/FVC is 56 
to 70 percent or when daily inhalational or oral 
bronchodilator therapy is required or when inhalational anti-
inflammatory medication is required.  A 60 percent rating is 
warranted when the FEV-1 value is 40 to 55 percent of the 
predicted value or when the ratio of FEV-1/FVC is 40 to 55 
percent or when at least monthly visits to a physician for 
required care of exacerbations are necessary or when 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are prescribed.  A 100 
percent rating is warranted for asthma when pulmonary 
function tests show an FEV-1 value of less than 40 percent of 
the predicted value or show an FEV-1/FVC of less than 40 
percent of the predicted value or more than one attack per 
week with episodes of respiratory failure is shown or when 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required.  38 C.F.R. § 4.97, Diagnostic Code 6602.

A note following those provisions provides that in the 
absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602.

(i.)  prior to November 27, 2000.

In April 1998, the appellant underwent VA pulmonary function 
testing (PFT); the results revealed an FEV-1 value that was 
70 percent of the predicted value and an FEV-1/FVC ratio that 
was 83 percent of the predicted value.  The interpretation 
was that the spirometry was without evidence of obstruction.  
Lung volumes were said to reveal moderate restriction.

The appellant subsequently underwent VA PFT in October 1998; 
the results revealed an FEV-1 value that was 60 percent of 
the predicted value and an FEV-1/FVC ratio that was 82 
percent of the predicted value.  Some difficulty with 
reproducibility of results was noted.

Based on the evidence of record, the Board finds that a 
rating in excess of 30 percent is not warranted under the 
rating criteria for respiratory disorders.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The preponderance of the PFT data of 
record stands in marked contrast to the clinical findings 
required for the 60 percent level of disability.  The PFT 
results from April 1998 and October 1998 yielded FEV-1 levels 
and FEV-1/FVC ratios that do not rise to the regulatory 
thresholds for a 60 percent rating under the rating criteria 
for Diagnostic Code 6602.  The FEV-1 and FEV-1/FVC results 
from those examinations do not demonstrate a level of 
severity in excess of a 30 percent rating under the current 
schedular criteria.

Further, review of the medical evidence of record fails to 
reveal sufficient clinical diagnoses or findings that would 
warrant assignment of a 60 percent rating under the criteria 
for bronchial asthma not related to PFT data, such as at 
least monthly visits to a physician for required care of 
exacerbations or intermittent courses of systemic 
corticosteroids.  There is no evidence of record that the 
appellant ever received prescriptions for systemic 
corticosteroids or that he suffered from any exacerbations.  
The evidence of record also does not demonstrate monthly 
doctor visits for treatment of the asthma in general.

Therefore, the Board concludes that the appellant's 
respiratory disability does not more nearly approximate the 
schedular criteria for a 60 percent evaluation over a 30 
percent evaluation under 38 C.F.R. § 4.97, Diagnostic Code 
6602.  The Board finds that the preponderance of the evidence 
shows that the level of appellant's disability does not 
warrant elevation to the 60 percent level prior to November 
2000.

(ii.)  since November 27, 2000.

In March 2001, the appellant underwent VA pulmonary 
examination; he reported that his condition was worsening and 
said that every time he tried to exercise, he developed 
symptoms of shortness of breath, light-headedness and 
occasional wheezing.  He also reported that his dyspnea on 
exertion was variable, but intense, and always triggered an 
asthma attack.  Current treatment was noted to consist of 
three inhalers.  The examiner stated that the appellant had 
not required any periods of hospitalization and that he had 
not suffered any periods of incapacitation.  On physical 
examination, no signs of kyphoscoliosis or pectus excavation 
were noted.

In May 2001, the appellant underwent VA PFT.  That testing 
revealed an FEV-1 value that was 51 percent of the predicted 
value and an FEV-1/FVC ratio that was 84 percent of the 
predicted value.  It was noted that the studies were not 
reproducible, but suggested a restrictive ventilary defect.

The preponderance of the current pulmonary function testing 
data of record stands in marked contrast to the clinical 
findings required for 100 percent level of disability.  The 
results from the May 2001 pulmonary function testing yielded 
findings, levels and ratios that do not rise to the 
regulatory thresholds for a 100 percent rating under the 
rating criteria.  The test results do not demonstrate a level 
of severity in excess of a 60 percent rating under the 
schedular criteria.

Further, review of the medical evidence of record fails to 
reveal sufficient clinical diagnoses or findings that would 
warrant assignment of a 100 percent rating under the criteria 
for bronchial asthma not related to pulmonary function 
testing data, such as more than one attack per week with 
episodes of respiratory failure, or a requirement for the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  There is 
no evidence of record that the appellant was ever prescribed 
systemic (oral or parenteral) high dose corticosteroids.  The 
evidence of record also does not demonstrate any episodes of 
respiratory failure.

Therefore, the Board concludes that the respiratory 
disability does not more nearly approximate the schedular 
criteria for a 100 percent evaluation over a 60 percent 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6602, nor 
does the overall disability warrant elevation to the 100 
percent level under the rating criteria.


B.  Left eye claim.

The appellant's chorioretinal scar of the left eye is 
currently evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.84 Diagnostic Code 6011.  Under that Diagnostic 
Code, localized scars, atrophy, or irregularities of the 
retina, centrally located, with irregular, duplicated, 
enlarged or diminished image, unilateral or bilateral, are 
evaluated as 10 percent disabling.

The appellant underwent a VA eye examination in December 
1999; he complained of occasional pain in the left eye and 
occasional twitching of the left eyelid.  On physical 
examination, corrected distant visual acuity was 20/25 in 
both eyes.  Corrected near visual acuity was 20/20 in both 
eyes.  No afferent pupillary defect was present.  
Confrontational visual field were full to finger count in 
both eyes.  Extraocular motility was full in both eyes.  The 
external examination was normal in both eyes.  Slit lamp 
examination showed normal eyes and lids.  The corneas were 
clear.  The macula and retinal vasculature were normal in 
both eyes.  The left eye had some areas of pigmented lattice 
degeneration in the peripheral retina.  There was an 
associated retinal hole.  

The clinical evidence of record does not demonstrate that the 
appellant's left eye scar is centrally located, with 
irregular, duplicated enlarged or diminished image.  In fact 
the left eye defect is located in the peripheral retina and 
there is no evidence of record that suggests that the 
appellant experiences any irregular, duplicated enlarged or 
diminished images as a result of the peripheral retinal 
lattice degeneration with associated retinal hole.  
Therefore, a compensable evaluation is not warranted under 
Diagnostic Code 6011.

The Board has also considered evaluating the appellant's left 
eye disability under the codes for loss of visual acuity.  
Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  A 
compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other 
eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 
(2001).  Vision in one eye of 20/200 and in the other eye of 
20/40 shall be rated as 20 percent disabling.  Vision in one 
eye of 10/200 and in the other eye of 20/40 shall be rated as 
30 percent disabling.  38 C.F.R. § 4.84(a) Diagnostic Code 
6077.

The Board recognizes that the severity of visual acuity loss 
is determined by applying the criteria set forth at 38 C.F.R. 
§ 4.84a; the assignment of disability evaluations for visual 
acuity is a purely mechanical application of the rating 
criteria.  Under these criteria, the percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  When service connection is in 
effect for only one eye, the non-service-connected eye is 
considered to have vision of 20/40 or better.  In such 
instances, visual acuity of the service-connected eye is 
rated noncompensable when corrected distal visual acuity is 
20/40 or better; it is rated as 10 percent disabling when it 
is 20/50, 20/70, or 20/100.  See 38 C.F.R. § 4.83a, 
Diagnostic Code 6079.

The appellant's corrected visual acuity was been noted to be 
20/25 in his left eye on VA examination in December 1999.  
Service connection is not in effect for the right eye and his 
vision in that eye is considered to be (and in fact is) 20/40 
or better for rating purposes.  The minimal impaired visual 
acuity of the left eye is considered to be noncompensable 
under Diagnostic Code 6079.  Thus, application of this 
criterion would not result in a higher (compensable) 
evaluation than that warranted under Diagnostic Code 6011.

Accordingly, an increased (compensable) evaluation is not 
warranted for the appellant's left eye disability at any time 
since the grant of service connection for that disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Extraschedular evaluations.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Id.  
Consequently, the Board will consider whether this case 
warrants the assignment of any extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that an extraschedular evaluation is not 
warranted for the appellant's service-connected respiratory 
and left eye disabilities at issue in this case because the 
evidence does not show that either of these disabilities 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  

It is undisputed that the appellant's symptoms associated 
with the respiratory and left eye disability have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 C.F.R. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Significantly, neither the appellant's respiratory nor his 
left eye disability has required any post-service period of 
hospitalization, and neither the exercise induced 
bronchospasm with restrictive component nor the left eye 
disability has, in and of itself, markedly interfered with 
employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the exercise-induced bronchospasm with restrictive 
component or to the left eye disability than that 
commensurate with the respective assigned rating.  The 
evidence does not indicate that the service-connected 
respiratory or left eye disability interferes markedly with 
employment in a way not contemplated by the schedular rating.  
Therefore, the regular schedular standards, with the 
respective evaluations currently assigned, adequately 
compensate the appellant for any adverse industrial impact 
caused by his respiratory and left eye disabilities.  
Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for both the 
respiratory disability and the left eye disability, and that 
the grant of an extraschedular evaluation for either of those 
disabilities is not warranted.

IV.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  In this case, VA's duties 
with respect to the appellant's increased rating claim have 
been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish service connection for scoliosis of 
the thoracic spine in the May 1998 Statement of the Case and 
in the November 1998 Supplemental Statement of the Case.  The 
appellant was also advised and notified of the evidence 
necessary to establish a higher rating for asthma in the 
March 1999 Statement of the Case and in the October 1999 
Supplemental Statement of the Case.  Furthermore, the 
appellant was advised and notified of the evidence necessary 
to establish a compensable evaluation for the left eye 
disability in the August 2000 Statement of the Case.  He was 
also advised of the provisions of the VCAA in a letter sent 
by the RO in February 2001.

The Board finds that the discussions in the rating decisions, 
the Statements of the Case, the Supplemental Statements of 
the Case and the RO letters sent to the appellant in effect 
informed him of the information and evidence that would be 
needed to substantiate his service connection and increased 
rating claims, and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001)); 66 Fed. Reg. 45620 (August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue in the 
instant case have been properly developed and that no useful 
purpose would be served by remanding said issues with 
directions to provide further assistance to the appellant.  
There is no indication that additional relevant medical 
records exist that would indicate treatment for thoracic 
scoliosis or that would indicate a greater degree of severity 
with respect to the service-connected respiratory and left 
eye disabilities than those already of record.  In addition, 
VA obtained service medical records and VA treatment records 
and afforded the appellant pertinent medical examinations.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA implementing regulations.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.

In this respect, the case differs from Quartuccio v. 
Principi, N. 01-997 (U.S. Vet. App. June 19, 2002), in which 
the Court vacated and remanded the Board's decision for VA to 
obtain additional records, i.e., Social Security records, and 
noted that communications from VA did not meet the standard 
subsequently erected by the VCAA, in that they did not 
specify who is responsible for obtaining which evidence.  In 
this case, there is no additional development needed.  
Consequently, any defect in such notice would not prejudice 
the appellant in this instance.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection and increased rating claims denied here.  
Since the preponderance of the evidence is against each of 
the claims decided herein, the benefit of the doubt doctrine 
does not apply.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for scoliosis of the 
thoracic spine is denied.

A disability evaluation in excess of 30 percent for asthma 
prior to November 27, 2000, is denied.  A disability 
evaluation in excess of 60 percent for asthma since November 
27, 2000, is denied.

A compensable initial evaluation for the appellant's left eye 
scar disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

